 

Exhibit 10.39

EXECUTIVE EMPLOYMENT AGREEMENT

This Executive Employment Agreement (the "Agreement"), is made and dated as of
December 9, 2016, by and between Cempra, Inc., a Delaware corporation with its
principal executive offices at 6340 Quadrangle Drive, Suite 100, Chapel Hill, NC
27517 (the "Company"), and David S. Zaccardelli (the "Executive").

WITNESSETH:

WHEREAS, the Executive is currently a member of the Company's Board of Directors
(the "Board"); and

WHEREAS, in addition to such Board service, the Company desires to employ
Executive as its Acting Chief Executive Officer of the Company, and Executive
desires to serve the Company in those capacities, upon the terms and subject to
the conditions contained in this Agreement;

NOW, THEREFORE, in consideration of the foregoing, the mutual promises herein
contained, and other good and valuable consideration, including the continued
employment of Executive by the Company and the compensation received by
Executive from the Company from time to time, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto, intending to be legally
bound, hereby agree as follows.

1.

Employment.

 

(a)

Services. Commencing as of December 9, 2016 (the "Effective Date"), Executive
will be employed by the Company as its Acting Chief Executive Officer. Executive
will report to the Board of Directors of the Company (the "Board") and shall
perform such duties as are consistent with his position as Acting Chief
Executive Officer (the "Services"). Executive agrees to perform such Services
faithfully, to devote substantially all of his working time, attention and
energies to the business of the Company, and during the Term (as defined below),
not to engage in any other business activity that is in conflict with his duties
and obligations to the Company.

 

(b)

Acceptance. Executive hereby accepts such employment and agrees to render the
Services.

 

(c)

Acknowledgement of Outside Activities.  The Company acknowledges that the
Executive may continue with the activities described on Exhibit A hereto during
the Term.

2.

Term; At-Will Employment.  Executive's services hereunder shall commence on the
Effective Date and shall continue until three month anniversary of the Effective
Date; provided that upon the three month anniversary of the Effective Date (and
on each succeeding one month anniversary of such date), the Term shall
automatically extend by an additional month, unless at least ten business days
prior to such monthly anniversary either party shall have given notice of
non-renewal (in which case the term shall expire at the end of the then-current
term).  Such initial three month period, along with any extension thereof is
referred to herein as the “Term.”  The Executive’s

 

--------------------------------------------------------------------------------

 

employment with the Company and its affiliates shall terminate automatically
upon the expiration of the Term and the Executive will resign as Acting Chief
Executive Officer upon the request of the Board.

3.

Place of Performance.  The duties to be performed by Executive hereunder shall
be performed at the Company's principal office in North Carolina or at such
place as may be agreed upon by Executive and the Board (and is expected to
include travel as the Company's business may require).

4.

Directorship. Nothing in this Agreement shall affect the Executive's status as a
member of the Board, provided that the Executive shall not receive any cash
retainer, meeting, committee membership or chairmanship fees or director equity
grants while employed as Acting Chief Executive Officer; such director
compensation shall resume when the Executive ceases to serve as Acting Chief
Executive Officer.  Vesting of director equity awards shall not be affected by
the Executive's service as Acting Chief Executive Officer and shall continue in
accordance with the schedule set forth in the applicable award. Effective upon
the Effective Date, the Executive hereby resigns as a member of the Board’s
Compensation Committee.

5.

Compensation. As full compensation for the performance by Executive of his
duties under this Agreement, the Company shall pay Executive as follows:

 

(a)

Base Salary. The Company shall pay Executive a base salary (the "Base Salary")
at the rate of $540,000 per year during the Term. Payment shall be made in
accordance with the Company's normal payroll practices.  In the event that the
Executive is still employed hereunder on the six month anniversary of the
Effective Date, the Board will consider at such time whether the Base Salary
should be adjusted.

 

(b)

Incentive Bonus.  The Executive shall be eligible for an annual incentive bonus
for calendar years during the Term commencing in 2017, with a target bonus equal
to sixty percent (60%) of the Base Salary.  Such bonus shall be subject to
achievement of objectives that are established by the Board and are consistent
with those established for the Company’s senior management team. In the event
that the Term ends during a calendar year, the Executive shall remain eligible
for a pro-rata annual incentive bonus for the portion of the year during which
the Executive was employed, based on actual performance.

 

(c)

Equity Awards. The Board shall, upon or as soon as practicable following the
Effective Date, grant to the Executive 50,000 restricted stock units with
respect to the Company’s shares (the “RSU Award”).  The RSU Award shall vest in
full on the first anniversary of the Effective Date, subject to the Executive’s
continued employment or Board service.  In addition, the Board shall, upon or as
soon as practicable following the Effective Date, grant to the Executive an
option with respect to 150,000 shares of the Company’s common stock (the “Option
Award”).  The Option Award shall have an exercise price equal to the fair market
value of the Company’s shares on the date of grant and shall vest with respect
to one twelfth (1/12th) of the shares subject thereto on the last day of each
month following the Effective Date, subject to the Executive’s continued
employment or Board service. For the avoidance of doubt, in the event that the
Executive’s employment hereunder ceases, but the

2

--------------------------------------------------------------------------------

 

 

Executive continues to serve on the Board, both the RSU Award and the Option
Award shall continue to vest in accordance with the above-described vesting
schedule, subject to such continued Board service.  Each such award shall be
made pursuant to and governed by the Company’s form of award agreement.  In the
event that the Executive is still employed hereunder on the six month
anniversary of the Effective Date, the Board will consider at such time whether
to grant additional awards of equity compensation.

 

(d)

Withholding. The Company shall withhold all applicable federal, state and local
taxes and social security and such other amounts as may be required by law or
authorized by Executive from all amounts payable to Executive under this Section
5 in respect of his service as Acting Chief Executive Officer.

 

(e)

Expenses. The Company shall reimburse Executive for all normal, usual and
necessary business expenses incurred by Executive in furtherance of the business
and affairs of the Company, including reasonable travel and entertainment, upon
timely receipt by the Company of appropriate vouchers or other proof of
Executive's expenditures and otherwise in accordance with any expense
reimbursement policy as may from time to time be adopted by the Company.

 

(f)

Benefits. Executive shall be entitled to all rights and benefits for which he
shall be eligible under any benefit or other plans (including, without
limitation, dental, medical, medical reimbursement and hospital plans, pension
plans, employee stock purchase plans, profit sharing plans, bonus plans and
other so-called "fringe" benefits) as the Company shall make available to its
senior executives from time to time.

 

(g)

Vacation. Executive shall, during the Term, be entitled to personal time off
("PTO") in accordance with the Company's policy as in effect from time to time.

6.

Confidentiality and Assignment of Inventions Agreement. Executive shall execute,
on or about the date hereof, the Company's Confidentiality and Assignment of
Inventions Agreement.

7.

Representations and Warranties by Executive.  Executive hereby represents and
warrants to the Company that neither the execution or delivery of this Agreement
nor the performance by Executive of his duties and other obligations hereunder
violates or will violate any statute, law, determination or award, or conflict
with or constitute a default or breach of any covenant or obligation under
(whether immediately, upon the giving of notice or lapse of time or both) any
prior employment agreement, contract, or other instrument to which Executive is
a party or by which he is bound. Executive has the full right, power and legal
capacity to enter and deliver this Agreement and to perform his duties and other
obligations hereunder.  No approvals or consents of any persons or entities are
required for Executive to execute and deliver this Agreement or perform his
duties and other obligations hereunder.

3

--------------------------------------------------------------------------------

 

8.

Termination. Upon any termination of the Executive’s employment hereunder, the
Company shall pay to the Executive any salary and benefits accrued prior to the
termination date and no severance or similar compensation or benefits shall be
paid or payable to or for the benefit of the Executive.  

9.

Miscellaneous.

 

(a)

This Agreement is governed by and will be construed and interpreted in
accordance with the laws of the State of North Carolina, without reference to
its conflict of laws principles.

 

(b)

Any dispute arising out of, or relating to, this Agreement or the breach
thereof, or regarding the interpretation thereof, shall be finally settled by
binding arbitration conducted in Raleigh, North Carolina and administered by the
American Arbitration Association ("AAA") pursuant to its then-current Employment
Arbitration Rules and Mediation Procedures (available at www.adr.org). The
arbitration shall be conducted by a single experienced arbitrator or retired
judge, to be chosen via the AAA's selection procedures. The arbitrator's award
shall be final and binding. Judgment upon the award rendered by the arbitrator
may be entered in any court having jurisdiction thereof. The arbitrator may
award monetary damages and, in the arbitrator's discretion, attorneys' fees
and/or costs to the prevailing party if allowed by statute. The arbitrator may
not award punitive damages or any other type of exemplary damages unless such
damages are specifically authorized by statute. Any filing fees and the fees and
costs of the arbitrator shall be paid equally by the Company and Executive. Each
party shall pay the fees of its or his attorneys, the expenses of its or his
witnesses, and any other expenses that party incurs in connection with the
arbitration. For the purpose of any judicial proceeding to enforce such award or
incidental to such arbitration or to compel arbitration, the parties hereby
submit to the sole and exclusive jurisdiction of the state or federal courts
sitting in Orange County, North Carolina, and agree that service of process in
such arbitration or court proceedings shall be satisfactorily made upon it or
his if sent by registered mail addressed to it or his at the address referred to
in Section 9(g) of this Agreement.

 

(c)

This Agreement shall be binding upon and inure to the benefit of the parties
hereto, and their respective heirs, legal representatives, successors and
assigns.

 

(d)

This Agreement, and Executive's rights and obligations hereunder, may not be
assigned by Executive. The Company may assign its rights, together with its
obligations, hereunder in connection with any sale, transfer or other
disposition of all or substantially all of its business or assets, but no such
assignment shall release the Company of its obligations hereunder.

 

(e)

This Agreement cannot be amended orally, or by any course of conduct or dealing,
but only by a written agreement signed by the parties hereto.

4

--------------------------------------------------------------------------------

 

 

(f)

The failure of either party to insist upon the strict performance of any of the
terms, conditions and provisions of this Agreement shall not be construed as a
waiver or relinquishment of future compliance therewith, and such terms,
conditions and provisions shall remain in full force and effect. No waiver of
any term or condition of this Agreement on the part of either party shall be
effective for any purpose whatsoever unless such waiver is in writing and signed
by such party.

 

(g)

All notices, requests, consents and other communications, required or permitted
to be given hereunder, shall be in writing and shall be delivered personally or
by an overnight courier service or sent by registered or certified mail, postage
prepaid, return receipt requested, to the parties at the addresses set forth on
the first page of this Agreement, and shall be deemed given when so delivered
personally or by overnight courier, or, if mailed, five days after the date of
deposit in the United States mail. Either party may designate another address,
for receipt of notices hereunder by giving notice to the other party in
accordance with this paragraph (g).

 

(h)

This Agreement sets forth the entire agreement and understanding of the parties
relating to the subject matter hereof, and supersedes all prior agreements,
arrangements and understandings, written or oral, relating to the subject matter
hereof. No representation, promise or inducement has been made by either party
that is not embodied in this Agreement, and neither party shall be bound by or
liable for any alleged representation, promise or inducement not so set
forth.  The Executive's employment hereunder shall be "at-will" employment and
this Agreement is not a contract providing for guaranteed employment.

 

(i)

The section headings contained herein are for reference purposes only and shall
not in any way affect the meaning or interpretation of this Agreement.

 

(j)

This Agreement may be executed in any number of counterparts, each of which
shall constitute an original, but all of which together shall constitute one and
the same instrument.

 

(k)

Executive acknowledges that he has been advised by the Company to seek the
advice of independent legal counsel prior to entering into this Agreement. The
Company agrees to reimburse Executive up to $7,500 for the services of such
counsel.

[Remainder of Page Intentionally Left Blank]

 

5

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

CEMPRA, INC.

 

 

 

By:

 

/s/ Sherrill Neff

 

 

Name: Sherrill Neff

 

 

 

EXECUTIVE

 

 

 

By:

 

/s/ David S. Zaccardelli

 

 

Name: David S. Zaccardelli

 

6

--------------------------------------------------------------------------------

 

EXHIBIT A

Bull City Select Investments, LLC - Managing Member

Bull City Select I, LLC - Managing Member

CoreRx, Inc. - Board Director

Evecxia, Inc - Board Director

 

7

 

697199-BOSSR01A - MSW